DETAILED ACTION
The communication dated 4/28/2020 has been entered and fully considered.
Claims 1-14 were amended. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12
Claim 12 recites the limitation "the water conduit supply" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. U.S. Patent 6,263,888 (henceforth referred to as Nomura).
As for claim 1, Nomura teaches a two-link rotary nozzle (column 3, line 37; Figs. 1A-C: part 2000), equivalent to the claimed spray arm assembly, comprising: a water feed hose (column 1, line 17; Fig. 13: part 1030), equivalent to the claimed water supply conduit; a first link (column 3, line 44; Fig. 1B: part 2-1), equivalent to the claimed main spray arm, rotatably coupled to water feed hose 1030 (Fig. 13); wherein first link 2-1 is 
Nomura differs from the instant claims in failing to teach that the at least one fluid channel of second link 2-2 defines an arcuate shape. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Nomura also fails to teach that the second distance is shorter than the first distance. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in 
As for claim 2, Nomura further teaches that second link 2-2 defines injection ports C-F, equivalent to the claimed at least two nozzles, disposed on opposite sides of center 02 and configured to direct spray away from first link 2-1 (Figs. 1B-C).
As for claim 3, Nomura further teaches that a center of the at least one channel of second link 2-2 is disposed at center 02, and injection ports C-F are disposed on opposite extremities of the at least one channel of second link 2-2 (Figs. 1B-C).
Nomura differs from the instant claims in failing to teach that the at least one channel of second link 2-2 defines a figure-eight. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 4, Nomura differs from the instant claims in failing to teach that center 02 is angled relative to center 01 between about two degrees and about eight degrees. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie
As for claim 5, Nomura differs from the instant claims in failing to teach that center 02 is angled relative to center 01 at about four degrees. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 6, Nomura differs from the instant claims in failing to teach that injection ports C-F is positioned below a fluid inlet to second link 2-2 during at least a portion of a rotation of injection ports C-F about center 02. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 7, Nomura further teaches that first link 2-1 comprises a first portion and a second portion, wherein the first portion is disposed on a first side of center 01, and the second portion is disposed on a second side of center 01, opposite the first, characterized in that the first portion of first link 2-1 defines a first thickness in the vertical direction, wherein the second portion of first link 2-1 defines a second thickness, and wherein second link 2-2 is rotatably coupled to the second portion (Figs. 1B-C).
Nomura differs from the instant claims in failing to teach that the second thickness is less than the first thickness. However, absent the demonstration of any new prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 8, Nomura further teaches that first link 2-1 comprises an injection port (column 3, lines 66-67; Fig. 1B: part A), equivalent to the claimed at least one nozzle, configured to direct fluid in a direction that causes rotation of first link 2-1 about center 01 (column 3, lines 64-67; Figs. 1B-C), and wherein second link 2-2 comprises an injection port (column 3, lines 66-67; Fig. 1B: part F), equivalent to the claimed at least one nozzle, configured to direct fluid in a direction that causes rotation of second link 2-2 about center 02 (column 3, lines 64-67; Figs. 1B-C).
As for claim 9, Nomura further teaches that second link 2-2 comprises an outer ring forming a circle in a plane perpendicular to center 02 (Figs. 1B-C).
As for claim 10, Nomura further teaches that second link 2-2 comprises a main body having a first thickness proximate center 02, and a second, smaller thickness proximate the outer ring, wherein the thickness tapers from the first thickness to the second thickness (Figs. 1B-C).
As for claim 11
As for claim 12, Examiner regards what the claimed spray arm assembly is for as intended use of the apparatus’ structure. Two-link rotary nozzle 2000 would be capable of being suspended from a wash rack of a dishwasher through an attachment between water feed hose 1030 and the wash rack (Figs. 1B-C). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 13, Nomura further teaches that second link 2-2 defines a fluid inlet, and wherein each of injection ports C-F comprises a pair of separate fluid passageways leading from the fluid inlet to the respective injection port (Figs. 1B-C).
As for claim 14, Nomura further teaches that second link 2-2 comprises an outer ring forming a circle about center 02, and wherein at least one aperture through second link 2-2 is defined within the outer ring (Figs. 1B-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711